United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 1, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-11326
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                versus

                        KENNETH JEFFERY JORDAN,

                         Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 3:02-CR-233-3-G
                         --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before BARKSDALE, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kenneth Jordan appeals his sentence imposed prior to United

States v. Booker, 543 U.S. 220 (2005), under the assumption that

the Sentencing Guidelines were mandatory. Jordan first raised the

objection on appeal, and we review for plain error. United States

v. Mares, 402 F.3d 511, 516 (5th Cir. 2005). Because Jordan has not

pointed to anything in the record indicating that the trial judge

would have sentenced him differently under an advisory sentencing


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                         No. 03-11326
                              -2-

regime, he cannot show plain error under Mares. Id. at 522. We

therefore AFFIRM.